Supreme Court of Florida
                             ____________

                           No. SC20-1053
                            ____________

                     REGGIE EUGENE ALLEN,
                           Petitioner,

                                  v.

                        STATE OF FLORIDA,
                           Respondent.

                         September 2, 2021

COURIEL, J.

     We have for review the decision in Allen v. State, 298 So. 3d

704, 707 (Fla. 1st DCA 2020), in which the First District Court of

Appeal certified the following question of great public importance:

     IS THE SCHEDULE OF LESSER INCLUDED OFFENSES
     PROMULGATED BY THE FLORIDA SUPREME COURT IN
     2018 IN ERROR IN CLASSIFYING SEXUAL BATTERY
     (§ 794.011(5)) AS A NECESSARILY LESSER INCLUDED
     OFFENSE OF CAPITAL SEXUAL BATTERY
     (§ 794.011(2)(a), Fla. Stat. (2018))?

We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. The answer

to the certified question is yes. The schedule incorrectly classifies
sexual battery as a necessarily lesser included offense of capital

sexual battery.

                                   I

     Reggie Eugene Allen was charged with three counts of sexual

battery and one count of lewd or lascivious exhibition, all relating to

incidents that took place between 2010 and 2016. Allen’s victim,

T.W., is the daughter of his ex-girlfriend. T.W. was born on

March 25, 2001, and was therefore between nine years old and

fifteen years old during the alleged incidents. At Allen’s trial, she

was seventeen years old, and testified to events that took place

when she was between nine and thirteen years old.

     Without fixing a precise date to any individual episode of

abuse, T.W. testified that Allen put his mouth on her vagina over

twenty times. Three incidents stood out to her. Each occurred at a

different location in Bay County; T.W. and her mother moved

several times during the years relevant to this case. T.W. testified

that she lived at a home on Williams Avenue until she was eleven,

when she moved to a development called Aztec Apartments. T.W.




                                 -2-
testified that she lived there until she was thirteen, when she moved

to a home on Sims Avenue.1

     The first incident occurred when T.W. was nine, at her home

on Williams Avenue. 2 T.W. testified that she and Allen were

watching television in the living room when Allen started kissing

her and rubbing her body. Allen rubbed her chest, touched her

vagina, performed oral sex on her and then masturbated until



       1. At trial, T.W.’s mother also testified, albeit tentatively, to a
timeline detailing when she and T.W. moved between homes. She
testified that she lived at Edgewood apartments until “2010
maybe[,]” moved to Aztec Apartments in 2010 when T.W. was “10 or
11[,]” moved from Aztec to Williams Avenue in “maybe 14” when
T.W. “would have been about 15 or 16[,]” then moved to Sims in
2015, where the two of them stayed for “about three years.” T.W.’s
mother also testified that T.W. confronted her about Allen when the
two were living on Sims Avenue and T.W. was either thirteen or
fourteen.

       2. T.W. testified that the day after informing police that Allen
had assaulted her, she spoke to an investigator on the Child
Protection Team at the Child Advocacy Center. The Child Protection
Team is specially trained to interview children by asking non-
leading questions and eliciting uncoerced responses. T.W. testified
that, while speaking to the social worker, she misspoke and
confused the times when she lived at Williams Avenue and at Aztec
Apartments. T.W. also testified that she misspoke in a deposition
taken by the defense, during which she testified that she moved to
Aztec Apartments when she was ten. T.W. clarified her timeline at
trial, testifying that she was nine and ten years of age at Williams
Avenue, eleven through twelve at Aztec Apartments, and thirteen
through fourteen at Sims Avenue.
                                  -3-
ejaculation. Then he told T.W. not to tell her mother what had

happened.

     T.W. testified that the second incident occurred when she was

eleven, on the day she and her family moved to the Aztec

Apartments development. T.W. and Allen were alone upstairs when

Allen told her to lie down so that he could perform oral sex on her,

then did so. T.W. recalled that she started shaking and crying,

telling Allen she was scared. T.W. testified that her mother was still

at the Williams Avenue residence when the incident occurred.

     The third incident occurred when T.W. was thirteen and living

at the Sims Avenue address. T.W. testified that she was lying on

her bed in her room when Allen walked in, shut the door, and

pulled down her pants. T.W. testified that Allen placed his mouth

on her vagina and performed oral sex on her. At some point, T.W.’s

mother entered the room and Allen threw a blanket over T.W.,

pretending that he had been “play-fighting” with her.

     T.W. testified that, as to the other times Allen had performed

oral sex on her, she could not recall the month, season, weather, or

what time of year the incidents took place. She was eleven (so, in

2012 or early 2013) when she first told her mother about all this.

                                 -4-
When T.W.’s mother confronted Allen soon after, he denied

everything. He moved out of the house on Williams Avenue shortly

thereafter, but eventually moved back in when T.W. and her mother

moved to the Aztec Apartments.

     In 2017, a then-sixteen-year-old T.W. and her mother had a

fight about T.W.’s close relationship with her half-brother. During

the fight, police arrived and T.W. told them about Allen’s actions.

Again Allen denied all these allegations, this time to the police.

Nonetheless, on November 13, 2017, Allen was charged by

information with four criminal counts, covering three distinct time

periods. In count I, the only count of conviction Allen appealed to

the First District, he was charged with committing sexual battery on

a person less than twelve years of age—capital sexual battery—on

or between March 25, 2010, and March 24, 2012. Allen did not

dispute at trial and does not dispute now that, during this time,

T.W. was between nine and ten years old.

     Allen took the stand at trial. He testified that he never put his

mouth on T.W.’s genitals, masturbated in her presence, or

interacted with her inappropriately. Allen testified that the living

room at Williams Street had no television, contradicting T.W.’s

                                 -5-
testimony that Allen assaulted her while the two were watching

television. Allen also testified that he was never alone with T.W. at

Aztec Apartments on the day he helped T.W.’s mother move,

contradicting T.W.’s testimony that he assaulted her while the two

were alone and T.W.’s mother was at the former residence.

     At the conclusion of the evidence at trial, Allen requested that,

as to count I, the jury be instructed on sexual battery as a

necessarily lesser included offense of capital sexual battery. At the

time, the Schedule of Lesser Included Offenses included in the

Florida Standard Jury Instructions in fact listed sexual battery as a

necessarily lesser included offense of capital sexual battery—

otherwise known as a “category one” lesser included offense. 3 The

State argued that it was illogical to provide such an instruction,

because sexual battery applies to a victim twelve years and older,

and it was undisputed that T.W. was nine or ten during the dates




     3. At the time of Allen’s trial, sexual battery was listed as a
category one, necessarily included lesser offense of capital sexual
battery. After the First District’s decision in Allen v. State, however,
the Supreme Court Committee on Standard Jury Instructions
amended the standard jury instruction for capital sexual battery,
moving sexual battery to a category two, permissive lesser included
offense. Fla. Std. Jury Instr. (Crim.) 11.1 (2020).
                                  -6-
alleged for count I. The trial court agreed and denied Allen’s

request, exercising its discretion to determine which instructions to

give based on the facts adduced at trial. The trial court further

explained that it had the power to determine what constituted a

necessarily lesser included offense.

     The trial court instructed the jury as follows: “As to Count I,

sexual battery, to prove the crime of sexual battery on a person less

than 12 years of age, the State must prove the following three

elements beyond a reasonable doubt: one, Reggie Eugene Allen

committed an act on [T.W.] in which the sexual organ of [T.W.] had

union with the mouth of Reggie Eugene Allen; and two, at the time

of the offense, [T.W.] was less than 12 years of age; and three, at the

time of the offense, Reggie Eugene Allen was 18 years of age or

older.” The court explained that if the jury was not convinced that

Allen had committed capital sexual battery, “there may be evidence

that he committed other acts that would constitute a lesser

included crime.” The court directed, “[I]f you decide that the main

accusation has not been proved beyond a reasonable doubt, you

will next need to decide if the defendant is guilty of any lesser

included crime.” The jury was then instructed as to two other

                                 -7-
lesser included offenses: lewd or lascivious battery on a victim less

than sixteen years of age, and battery.

     As to count III, which charged Allen with capital sexual battery

on or between March 25, 2012, and March 24, 2014, 4 the court

instructed the jury on sexual battery, lewd or lascivious battery,

and battery as lesser included offenses of capital sexual battery.

     The jury found Allen guilty as charged on all four counts.

Allen appealed, arguing that the trial court erred in denying his

motion to instruct the jury on sexual battery as a category one,

necessarily lesser included offense of capital sexual battery. The

First District affirmed and certified to this Court the question we

have before us.

                                  II

     Because T.W.’s age is undisputed, the First District’s decision

is purely a question of law, which we review de novo. Khianthalat v.

State, 974 So. 2d 359, 360 (Fla. 2008) (“Because this matter

involves a legal determination based on undisputed facts, this

Court’s standard of review is de novo.”). The trial court’s rulings on



     4. It is undisputed that T.W. was between eleven and twelve
during this time period.
                                 -8-
jury instructions generally get the benefit of the doubt. See State v.

Bryan, 287 So. 2d 73, 75 (Fla. 1973) (“[W]e recognized the

importance of the trial judge on the scene who has the ‘feel’ of the

case, the psychology of its movement through trial and what

aspects appear from subtle inflections and overtones to be

important in the jury’s mind and for its decision. That is one of the

reasons that a trial court’s decision has historically had the

presumption of correctness on appeal.”). As it happens, in this

case, at trial, defense counsel, the prosecutor, the trial court, and

the version of the jury instructions used all referred to an incorrect

version of the sexual battery statute, section 794.011(5).5 Our



      5. Each referred to the version of the statute in effect at the
time of Allen’s trial in 2019; however, “it is firmly established law
that the statutes in effect at the time of commission of a crime
control as to the offenses for which the perpetrator can be
convicted, as well as the punishments which may be imposed.”
State v. Smith, 547 So. 2d 613, 616 (Fla. 1989). The sexual battery
statute in effect during the time period covered by count I (March
25, 2010, to March 24, 2012) applied to any victim age twelve or
older. The post-2014 sexual battery statute contains two classes of
victim: those twelve years of age and older but younger than
eighteen, and those eighteen years of age and older. Regardless of
which version of the statute is used, a charge of sexual battery
applies only to a victim twelve or older at the time of the alleged
offense, and it is undisputed that T.W. was younger than twelve
during the time period covered by count I.

                                 -9-
consideration of whether sexual battery is a necessarily lesser

included offense of capital sexual battery is in any event the same,

whatever version of the statute is used.

                                  A

     A lesser included offense is one whose elements are entirely

contained within the elements of another, greater, offense. Sanders

v. State, 944 So. 2d 203, 206 (Fla. 2006). To determine whether

and how an offense qualifies as a lesser included offense, “this

Court’s precedent calls for a comparison of statutory elements.”

Pizzo v. State, 945 So. 2d 1203, 1206 (Fla. 2006) (holding that, for

double jeopardy analysis, grand theft is a lesser included offense of

organized fraud because all the statutory elements of grand theft

are subsumed by the statutory elements of organized fraud). Lesser

included offenses fall within two categories: necessary (or

necessarily—we have said it both ways 6) and permissive. Sanders,




     6. Compare Coicou v. State, 39 So. 3d 237, 242 (Fla. 2010)
(“The question presented here requires us to determine whether
attempted second-degree murder is either a necessary or permissive
lesser-included offense of attempted first-degree felony murder.”)
with State v. Wimberly, 498 So. 2d 929, 932 (Fla. 1986) (“A
‘necessarily lesser included offense’ is, as the name implies, a lesser
offense that is always included in the major offense.”).
                                - 10 -
944 So. 2d at 206. “Necessarily lesser included offenses are those

offenses in which the statutory elements[ 7] of the lesser included

offense are always subsumed within those of the charged offense.”

Id. In other words, every element of the lesser offense is always also

an element of the greater. See, e.g., State v. Terry, 336 So. 2d 65,

67 (Fla. 1976) (explaining that elements are subsumed when “the

burden of proof of the major crime cannot be discharged[] without

proving the lesser crime as an essential link in the chain of

evidence”). If a defendant is found to have committed all the

elements of a greater crime, he has necessarily committed all the

elements of a lesser crime, because “the latter is an inherent

component of the former.” Roberts v. State, 242 So. 3d 296, 299

(Fla. 2018) (quoting State v. Weller, 590 So. 2d 923, 926 (Fla.

1991)).




      7. An element is a component of a charged offense that a jury
must find proven beyond a reasonable doubt to convict a defendant.
See In re Winship, 397 U.S. 358, 363 (1970) (quoting Davis v. United
States, 160 U.S. 469, 493 (1895) (“No man should be deprived of his
life under the forms of law unless the jurors who try him are able,
upon their consciences, to say that the evidence before them is
sufficient to show beyond a reasonable doubt the existence of every
fact necessary to constitute the crime charged.”)).
                                - 11 -
     For example, theft and robbery both consist of the taking of

property of another with intent to temporarily or permanently

deprive that person of the property. § 812.13, Fla. Stat. (2020);

§ 812.014, Fla. Stat. (2020). An unlawful taking with intent to

deprive is sufficient to prove larceny. McCloud v. State, 335 So. 2d

257, 258 (Fla. 1976). Robbery requires, in addition, the unlawful

taking to occur by “use of force, violence, assault, or putting in

fear.” § 812.13(1), Fla. Stat. (2020). We have explained that “[a]ny

degree of force suffices to convert larceny into a robbery. Where no

force is exerted upon the victim’s person, as in the case of a

pickpocket, only a larceny is committed.” McCloud, 335 So. 2d. at

258-59; see also Terry, 336 So. 2d at 67 (holding that to prove

beyond a reasonable doubt that a defendant committed a robbery,

the state must necessarily also prove larceny, because every

robbery necessarily includes a larceny). So, larceny is a necessarily

lesser included offense of robbery. State v. Bruns, 429 So. 2d 307,

310 (Fla. 1983) (“Larceny is necessarily included in the crime of

robbery.”).

     Similarly, “[a]ttemped manslaughter by act is a necessarily

lesser included offense of attempted second-degree murder because

                                 - 12 -
attempted second-degree murder contains all of the elements of the

crime of attempted manslaughter by act.” Walton v. State, 208 So.

3d 60, 64 (Fla. 2016). Likewise, “[t]he elements of manslaughter are

always subsumed within the elements of second-degree felony

murder because both offenses require some action by the defendant

that ultimately causes the victim’s death.” Dean v. State, 230 So.

3d 420, 423 (Fla. 2017). Second-degree felony murder additionally

requires that a defendant have committed an enumerated felony.

Id.

      A permissive, or “category two,” lesser included offense exists

when “the two offenses appear to be separate [on the face of the

statutes], but the facts alleged in the accusatory pleadings are such

that the lesser [included] offense cannot help but be perpetrated

once the greater offense has been.” Sanders, 944 So. 2d at 206

(alteration in original) (quoting State v. Weller, 590 So. 2d 923, 925

n.2 (Fla. 1991)). It is, in other words, at least in part a function of

how a case is charged and what facts are alleged that results in two

offenses being related to each other this way.




                                 - 13 -
                                   B

     The rule that a jury be allowed to find a defendant guilty of a

lesser included offense “originally developed as an aid to the

prosecution in cases in which the proof failed to establish some

element of the crime charged.” Beck v. Alabama, 447 U.S. 625, 633

(1980); see also Keeble v. United States, 412 U.S. 205, 208 (1973)

(“[T]he lesser included offense doctrine developed at common law to

assist the prosecution in cases where the evidence failed to

establish some element of the offense originally charged[.]”). But

courts have long recognized that a lesser included offense “can also

be beneficial to the defendant because it affords the jury a less

drastic alternative than the choice between conviction of the offense

charged and acquittal.” Beck, 447 U.S. at 633. As the United

States Supreme Court has explained, “[w]here one of the elements

of the offense charged remains in doubt, but the defendant is

plainly guilty of some offense, the jury is likely to resolve its doubts

in favor of conviction.” Id. at 634. Allowing a “third option” to

convict a defendant of a lesser included offense “ensures that the

jury will accord the defendant the full benefit of the reasonable-

doubt standard.” Id.

                                 - 14 -
     State courts, including ours, “have unanimously held that a

defendant is entitled to a lesser included offense instruction where

the evidence warrants it.” Id. at 636; see also Terry, 336 So. 2d at

67 (“Therefore, if the trial judge . . . found sufficient evidence to

instruct the jury on the major offense of assault with intent to

commit murder in the first degree, he should have instructed the

jury on the necessarily included lesser offense of bare assault.”).

We have long required an instruction for any lesser offense “all the

elements of which are alleged in the accusatory pleadings and

supported by the evidence adduced at trial.” State v. Weller, 590

So. 2d 923, 926 (Fla. 1991). We have also held that, “[o]nce the

judge determines that [an] offense is a necessarily lesser included

offense, an instruction must be given.” State v. Wimberly, 498 So.

2d 929, 932 (Fla. 1986). Under Florida Rule of Criminal Procedure

3.510(b), as interpreted by our Court in Wimberly, a trial judge “has

no discretion in whether to instruct the jury on a necessarily lesser

included offense.” Knight v. State, 286 So. 3d 147, 154 (Fla. 2019)

(quoting Wimberly, 498 So. 2d at 932).

     Our standard jury instructions and the schedule of lesser

included offenses are promulgated and updated by the Supreme

                                  - 15 -
Court Committee on Standard Jury Instructions in Criminal Cases,

created by this Court. See In re Amendments to Fla. Rules of Jud.

Admin., Fla. Rules of Civ. Proc., & Fla. Rules of Crim. Proc.—

Standard Jury Instructions, 45 Fla. L. Weekly S88, S88 (Fla. Mar. 5,

2020). The Committee is “authorized to develop and approve, by

two-thirds vote, new and amended standard jury instructions to be

published for use.” Id. at S88. Prior to the recent change, the

Committee prepared new and amended standard jury instructions,

and “report[ed] those instruction changes to the Court, which, in

turn, authorize[d] the instructions for publication and use in a

written opinion.” Id. at S88. In cutting the Court’s involvement in

development and authorization of standard jury instructions, we

recognized the two-step process as cumbersome, and that “some

wrongly believe that by authorizing for publication and use

standard instructions prepared by the committees, the Court has

ruled on the legal correctness of those instructions.” Id. at S88.

     Before our work through the Committee, Florida courts were

not restricted to two classes of lesser included offenses. It was once

our law that lesser included offenses were divided into four

categories: (1) crimes divisible into degrees, (2) attempts to commit

                                - 16 -
offenses, (3) attempts necessarily included in the offense charged,

and (4) offenses which may or may not be included in the offenses

charged, depending on the accusatory pleading and the evidence.

Brown v. State, 206 So. 2d 377, 381 (Fla. 1968). Our decision in

Brown, however, “required instructions to the jury for offenses for

which there [was] no support in the evidence and no argument by

counsel, and as a result . . . caused jury confusion.” In re Use by

Trial Cts. of Standard Jury Instructions in Crim. Cases, 431 So. 2d

594, 597 (Fla. 1981). Nine years after Brown, “this Court requested

the committee to revise and modify the instructions to make them

more easily understood by citizen jurors, to consider the approval of

instructions and a handbook for a grand jury, and to establish a

schedule of lesser included offenses.” Id. at 595. The Committee

recommended consolidating the Brown categories into two groups:

(1) offenses necessarily included in the offense charged, depending

on the accusatory pleading and the evidence, including all attempts

and some lesser degrees of offenses, and (2) offenses which may or

may not be included in the offense charged, depending on the

accusatory pleading and the evidence, including all attempts and

some lesser degrees of attempts. In re Use by Trial Cts. of Standard

                                - 17 -
Jury Instructions in Crim. Cases, 431 So. 2d at 596. The Committee

also created a schedule of lesser included offenses which reflected

the two new categories. Id. at 597. We adopted the Committee’s

proposal, explaining that “[t]he schedule of lesser included offenses

is designed to be as complete a listing as possible for each criminal

offense.” Id. The schedule has always been intended to be “an

authoritative compilation upon which a trial judge should be able to

confidently rely.” Id.

     Of course, “the Schedule of Lesser Included Offenses included

in the Florida Standard Jury Instructions is not the final authority

on lesser included offenses.” Williams v. State, 957 So. 2d 595, 599

(Fla. 2007) (rejecting a defendant’s objection to an instruction on a

lesser offense on the basis that it was missing from the schedule of

lesser included offenses). Trial courts have the “responsibility to

determine and properly instruct the jury on the prevailing law.”

Standard Jury Instructions in Crim. Cases (95-1), 657 So. 2d 1152,

1153 (Fla. 1995). To fulfill this responsibility, “[t]he standard jury

instructions appearing on The Florida Bar’s website may be used by

trial judges in instructing the jury in every trial to the extent that

the instructions are applicable,” but if the court “determines that an

                                 - 18 -
applicable standard jury instruction is erroneous or inadequate . . .

the judge shall modify the standard instruction or give such other

instruction as the trial judge determines to be necessary to instruct

the jury accurately and sufficiently on the circumstances of the

case.” Fla. R. Gen. Prac. & Jud. Admin. 2.580. 8

                                  C

     Applying these principles to the question before us, it becomes

clear that sexual battery is not a necessarily lesser included offense

of capital sexual battery, because the elements of sexual battery are

in fact never subsumed within the elements of capital sexual

battery.

     A sexual battery charge requires that a victim be twelve or

older, whereas a capital sexual battery charge requires that a victim

be younger than twelve. Because the elements of sexual battery,

the lesser offense, are not “always subsumed within those of the


      8. Our amendment to rule 2.580, Standard Jury Instructions,
further adds, “If the trial judge modifies a standard jury instruction
or gives another instruction, upon timely objection to the
instruction, the trial judge shall state on the record or in a separate
order the respect in which the judge finds the standard instruction
erroneous or inadequate or confusing and the legal basis for varying
from the standard instruction.” Fla. R. Gen. Prac. & Jud. Admin.
2.580.

                                - 19 -
charged offense,” capital sexual battery, it was incorrect for the

Supreme Court Committee on Standard Instructions in Criminal

Cases to declare sexual battery as a category one necessarily lesser

included offense of capital sexual battery. Sanders, 944 So. 2d at

206.

       Nor, in this case, does sexual battery qualify as a permissive

lesser included offense as to count I. It takes two steps to reach

this conclusion. We took the first step above: when we compare the

elements of the offenses, we find that the elements of the lesser

offense are not entirely contained within the elements of the greater,

because a victim cannot simultaneously be under the age of twelve,

as required for one offense, and over that age, as required for the

other. But, and here is the second step, none of the facts alleged or

evidence introduced at trial, including the ambiguities in the

timeline of the alleged crimes, rebut the undisputed evidence that

T.W. was younger than twelve during the period covered by count I.

       Because count I only covered the time before T.W. turned

twelve, it was impossible for the jury to find that Allen had

committed sexual battery in that count of conviction, as at no point

during the time covered in count I was the victim twelve or older.

                                 - 20 -
     Instruction on noncapital sexual battery as a permissive lesser

included offense was, however, acceptable as to count III, which

charged Allen with capital sexual battery. The fact-specific element

of the permissive lesser offense was whether T.W. was twelve at the

time of the sexual battery in this count. Count III covered a period

between when T.W. was eleven and almost thirteen years old. To

find Allen guilty, the jury was required to find beyond a reasonable

doubt that Allen had battered T.W. when she was eleven, twelve, or

both. The charging document alleged that Allen unlawfully

committed sexual battery on “a person less than twelve years of

age,” and while the state introduced evidence to support the

allegation that Allen battered T.W. when she was eleven, a

reasonable jury could have also found that the incident had

occurred when she was twelve. Therefore, while the trial judge

might have given the same instruction as to counts I and III, it was

no abuse of discretion to instruct the jury on sexual battery as a

lesser included offense of capital sexual battery as to count III, for

the jury may have found that Allen had assaulted T.W. when she

was twelve, but not when she was eleven.



                                 - 21 -
                                   D

     Our conclusion today squares with the plain meaning of

section 794.011, Florida Statutes (2018). Florida’s sexual battery

statute provides that someone eighteen years of age or older who

commits sexual battery upon a person less than twelve years of age

commits a capital felony. § 794.011(2)(a), Fla. Stat. (2018).

Conversely, the statute provides that someone eighteen years of age

or older who commits sexual battery upon a victim eighteen years of

age or older commits a felony of the second degree. § 794.011(5)(a),

Fla. Stat. (2018). The structure and language of the statute mean

that those who commit sexual battery upon a person under the age

of twelve are treated more harshly than those who commit the same

crime upon persons not in that statutorily prescribed age group. In

that respect, this provision is similar to Florida’s battery statute,

which makes it a third-degree felony to commit battery upon a

victim sixty-five years old or older what would be misdemeanor

battery on a younger adult. § 784.08(2)(c), Fla. Stat. (2020).

     The special protections that the statutes afford to younger

children who are sexually battered and older adults who are victims

of simple battery illustrate the problem with Allen’s argument that,

                                 - 22 -
like the value of property stolen in a theft charge 9 or the quantity of

narcotics trafficked, 10 age is a one-way street: the older you are, the

less culpable a perpetrator is for a battery upon you. It is not so.

The statute at issue here does not present a gradient of culpability,

but a binary choice; for its purposes, either a victim is under twelve,

or he or she is not. Here the law offers special protection to the

young, elsewhere to the old. We have upheld the permissibility of

that legislative choice over the years. See Adaway v. State, 902 So.

2d 746, 751 (Fla. 2005) (sexual battery is “especially harmful to

young victims” and “[e]ven when [child sexual abuse] leaves no

physical scars, it can create emotional damage that lasts a

lifetime.”) (quoting Gibson v. State, 721 So. 2d 363, 368 (Fla. 2d

DCA 1998)).

                                   III

     Because sexual battery is not a necessarily lesser included

offense of capital sexual battery, we answer the certified question in

the affirmative and approve the decision of the First District Court

of Appeal.



     9. See § 812.014(2), Fla. Stat. (2020).
     10. See § 893.135, Fla. Stat. (2020).
                                 - 23 -
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., concurring.

     While I agree that the crime of sexual battery is not a

necessarily lesser included offense of capital sexual battery, I write

to underscore that in a case where the age of the victim is in

dispute, the defendant would be entitled to a jury instruction on

sexual battery as a permissive lesser included offense.

Application for Review of the Decision of the District Court of Appeal
     Certified Great Public Importance

     First District - Case No. 1D19-1315

     (Bay County)

Jessica Yeary, Public Defender, and Victor Holder, Assistant Public
Defender, Second Judicial Circuit, Tallahassee, Florida,

     for Petitioner

Ashley Moody, Attorney General, and David Welch, Assistant
Attorney General, Tallahassee, Florida,

     for Respondent



                                - 24 -